department of the treasury internal_revenue_service washington d c qo ds tax_exempt_and_government_entities_division aig uniform issue list numbers rekekererkererkrerererekeekrereke krererekerkekrrerkrerer eere kekekrekreerekeeekrkeererererereere cv fat j co legend taxpayer a rrekrkeekekrerereereekererkeerkrrereererrerrerrkrakakkk krekrkekekeeerererkreriteeeriereere ere rreekerereererrekrkrrekrke er taxpayer b krekekeekeeeeker kerr kerr eker rererererekee rkekekekekkeererekreerrerrekekrekrkr rk kr er ira c keke kkeekkeeekrererkrr eee ereerereekrerererere re riker rr kk krekkekkrererrekekerkrkkkekke ira d kerkekekereererekerrerrereererrrekrrerkererrerekerrrerkrerere keke keerrererereererrrerre trust e krekkeekeekkeeererrerreereerekekrererrererreere rarer rrr state f -_ kerkekekeereeekererereekraeeee khrkkekekerekrererereerekrerererekkeererkk rr keke dear kraekkrrr kee this is in response to a letter dated date as supplemented by additional correspondence dated january february and date in which your authorized representative requested a private_letter_ruling regarding the status of certain individual_retirement_accounts established pursuant to sec_408 of the internal_revenue_code code in support of the said letter_ruling you have provided the following facts and representations taxpayers a and b the taxpayers were spouses prior to the death of taxpayer b on senna eawaeeesses e until her death taxpayer b was the owner of two individual_retirement_accounts ira c and ira d together the iras taxpayer b named her husband taxpayer a as the principal beneficiary of the iras until as trustees the taxpayers were empowered after paying the on the taxpayers established trust e which was described as a revocable joint trust established under the laws of state f under the terms of trust e taxpayers a and b were the trust's grantors its trustees and its primary beneficiaries necessary expenses of the management and preservation of the trust property to pay over to or for the benefit of the grantors during the grantors’ lifetime so much of the annual net_income and such amount or amounts of principal as the grantors may from time to time request revoke trust e in whole or in part taxpayer b was born in december and wa sec_67 years old when she died in _ taxpayer a was born and i sec_68 years old at the time of the issuance of this ruling letter the taxpayers also reserved the right to amend modify or shortly after the establishment of trust e taxpayer b filed change_of beneficiary forms naming trust e as the sole beneficiary of her iras after the death of his wife taxpayer a became the sole authorized trustee of trust e with power_to_revoke the trust in whole or in part and or distribute any portion of the earnings and or corpus of the trust to himself as an individual taxpayer a as trustee of trust e proposes to direct the respective custodians of iras c and d to distribute the entire amount of taxpayer b's iras to the trust in lump sums before the end of immediately upon receipt of the ira_distributions taxpayer a wiil direct that the entire amounts be redistributed to himself in his own name and as an individual within days of trust e's receipt of distributions from taxpayer b's iras taxpayer a will roll over the entire amounts of the distributions into a qualified ira established and maintained in own name finally based on the above facts and representations you through your authorized representative request the following letter rulings that iras c and d are not inherited iras as that term is defined in code sec_408 i with respect to taxpayer a that taxpayer a may be treated as the distributee or payee of iras c and d and is eligible to roll over assets distributed from those iras to an ira or iras maintained in his own name provided the rollover of such distributions occurs no later than the day from the date said distribution is received by taxpayer a as the trustee of trust e taxpayer a will not be required to include in gross_income for federal_income_tax purposes for the amounts so distributed from iras c and d and rolled over to an ira or iras maintained by taxpayer a in his own name with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of his wife may elect to treat those ira proceeds as his own and roll them over into his own ira on date the internal_revenue_service published final regulations governing required distributions from retirement plans in the internal_revenue_bulletin see t d 2002_19_irb_852 ff sec_1_408-8 of the income_tax regulations question answer-5 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account if a surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 q a a-5 further provides in pertinent part that an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account have not been distributed within the appropriate time period applicable to the beneficiary of the decedent under sec_401 or any additional_amounts are contributed to the account which are subject or deemed to be subject_to the lifetime distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained sec_1_408-8 of the regulations q a-5 a further provides in relevant part that a surviving_spouse may make an election to treat the ira of a deceased individual as his own only if he is the sole beneficiary of the ira and has an unlimited right to withdraw amounts from the ira a surviving_spouse may not treat an ira as his own if a_trust is the beneficiary of the ira even if that surviving_spouse is a or sole beneficiary of the trust however the preamble to t d explains that if a surviving_spouse actually receives a distribution from an ira that belonged to the deceased spouse the surviving_spouse is permitted to roll that distribution over within days into an ira in his or her own name to the extent that the distribution is not a required_distribution regardless of whether or not the surviving_spouse is the sole beneficiary of the ira owner further if the distribution is received by the spouse before the year that the ira owner would have been no portion of the distribution is a required_minimum_distribution for purposes of determining whether it is eligible to be rolled over by the surviving_spouse see t d - r b at p generally if the proceeds of a decedent's ira are payable to a_trust are made payable to the trustee of the trust and are then transferred by direction of the surviving_spouse to an ira set up and maintained in the name of the decedent's surviving_spouse said surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse shall generally not be eligible to roll over said distributed ira proceeds into his own ira however in a case where a_trust is the beneficiary of a decedent's ira and the surviving_spouse is the sole trustee of the trust as well as the income_beneficiary of the trust with the power to demand payment of a portion or all of the trust principal and if the surviving_spouse as trustee requests and receives payment of the remaining ira assets and as income principal beneficiary then rolls all or a portion of the assets of the deceased spouse into an ira set up and maintained in his own name the surviving_spouse will be treated as having received the ira proceeds from the decedent's ira and not from the trust in this case trust e was the named beneficiary of taxpayer b's iras and her surviving_spouse taxpayer a is both the sole surviving trustee and principal beneficiary of the trust with unlimited authority to distribute both principal and income to himself therefore at such time as the distribution actually takes place taxpayer a will be treated as though he received the ira proceeds directly from iras c and d rather than from trust e thus taxpayer a rather than the trust will be treated as the distributee of ira assets rather than the trust accordingly with respect to your three ruling requests the service rules as follows that iras c and d are not inherited iras as that term is defined in code sec_408 with respect to taxpayer a that taxpayer a may be treated as the distributee or payee of iras c and d and is eligible to roll over assets distributed from those iras to an ira or iras maintained in his own name provided the rollover of such distributions occurs no later than the day from the date said distribution is received by taxpayer a as the trustee of trust e taxpayer a will not be required to include in gross_income for federal_income_tax purposes for the amounts so distributed from iras c and d and rolled over to an ira or iras maintained by taxpayer a in his own name this ruling letter assumes that iras c and d meet the requirements of code sec_408 at all times relevant thereto and that the ira established and maintained for taxpayer a also meets the requirements of code sec_408 at all relevant times this ruling is directed solely to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent this letter_ruling was drafted by krkkkrkek rekkekereekrekree kkk of this group rrekrekhekreek can be reached at kkrakekekekekekrkereke copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely tp fo i ‘ andrew e zugkertnan manager employee_plans technical group attachments deleted copy of this private_letter_ruling notice notice of intention to disclose copy of cover letter to your authorized representative
